             Case 2:19-cv-01116-TSZ Document 16 Filed 08/20/19 Page 1 of 4



 1                                                                         HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   RYAN DIAZ,
                                                             NO. 2:19-cv-01116-TSZ
10                          Plaintiff,
                                                             DECLARATION OF KIM D.
11          v.                                               STEPHENS IN SUPPORT OF
                                                             PLAINTIFF'S MOTION TO
     NINTENDO OF AMERICA, INC.,                              APPOINT INTERIM CO-LEAD
12
                                                             COUNSEL
                            Defendant.
13

14          I, Kim D. Stephens, declare as follows:

15          1.      I am a partner in the law firm of Tousley Brain Stephens (“TBS”) and counsel

16   for Plaintiff Ryan Diaz (“Plaintiff”) in the above-captioned action. I submit this declaration in

17   support of Plaintiff’s Motion to Appoint Interim Co-Lead Counsel. I have personal knowledge

18   of the information contained herein, and if called as a witness I could and would testify

19   competently thereto.

20          2.      On July 19, 2019, Plaintiff filed a Complaint against Defendant Nintendo of

21   America, Inc. (“Nintendo”), on behalf of himself and a proposed class of consumers who

22   purchased the Nintendo Switch gaming system (“Switch”) and Joy-Con gaming controllers.

23   ECF No. 1. The Complaint alleges that the Joy-Cons suffer from a common defect that causes


     DECLARATION OF KIM D. STEPHENS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 1                                                   Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 16 Filed 08/20/19 Page 2 of 4



 1   a phenomenon known as “drift” which causes characters or action on the game screen to move

 2   in a direction without command by the gamer or engagement of the Joy-Con (the “Drift

 3   Defect”). The Complaint alleges that the Drift Defect renders the Switch difficult to operate,

 4   non-responsive, and otherwise unsuitable for gameplay. Id.

 5          3.        I am admitted to practice in Washington and Oregon and a number of federal

 6   courts across the country, including the Western District of Washington. I am in good standing

 7   in every court in which I have been admitted to practice.

 8          4.        Below are a number of class actions in which I have played a significant role in

 9   prosecuting over the course of my legal career. A more detailed biography is attached hereto as

10   Exhibit A.

11                   In re Premera Blue Cross Custody Data Security Breach Litigation, No. 15-md-
                      2633 (D. Or.): Lead counsel in a multidistrict litigation over Premera Blue
12                    Cross’s 2015 data breach; the Court recently granted preliminary approval of a
                      $32 million settlement to resolve;
13
                     Armon v. Washington State Univ., No. 17-2-23244-1 SEA (Wash. Super. Ct.):
14                    Co-lead counsel in data breach case involving stolen hard drive containing
                      personal information of over one million individuals; preliminary approval
15                    granted of $5.26 million settlement plus injunctive relief;
16                   Cole v. Wells Fargo Bank, N.A., No. C07-0916 (W.D. Wash.): Appointed lead
                      counsel for national class of consumers overcharged banking fees by Wells
17                    Fargo. The case resolved when the bank agreed to reimburse its customers all
                      overcharges and pay fees and costs;
18
                     Grays Harbor Adventist Christian School et al. v. Carrier Corp., No. 05-05437
19                    (W.D. Wash.): As co-lead counsel, represented a national class who alleged
                      Carrier Corporation sold defective high efficiency furnaces. The case settled
20                    when Carrier agreed to provide an enhanced 20-year warranty for consumers
                      whose furnaces had not failed, and reimburse consumers who had already
21                    repaired their furnaces. Three million consumers were covered under the
                      settlement, which was valued at over $300 million;
22
                     Clemans v. New Werner Co., No. 12-cv-05186 (W.D. Wash.): co-lead counsel
23
                      for a national class of consumers who purchased Werner “Easy Access Attic
                      Ladders” with allegedly defective hinges; the case settled for relief valued in
     DECLARATION OF KIM D. STEPHENS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 2                                                   Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01116-TSZ Document 16 Filed 08/20/19 Page 3 of 4



 1                  excess of $48 million, entitling each class member to a free replacement ladder.

 2          5.      My law firm, TBS, has extensive experience in class action litigation. We have

 3   prosecuted numerous multimillion dollar class actions on behalf of both individuals and

 4   businesses. Attached hereto as Exhibit B is a copy of TBS’s firm resume.

 5          6.      TBS maintains its office in Seattle, Washington. TBS has the resources

 6   necessary to effectively prosecute this case on behalf of Plaintiff and putative Class members.

 7   If I am appointed to a leadership position, my firm could and would devote the necessary

 8   resources to do so.

 9          7.      I am confident in that my firm and our co-counsel—also proposed interim co-

10   lead counsel—can work together cooperatively and efficiently as co-lead counsel on behalf of

11   Plaintiff and the putative Class.

12          I declare under penalty of perjury of the laws of the United States that the foregoing is

13   true and correct.

14          Executed this 20th day of August, 2019. at Seattle, Washington.

15

16                                                s/Kim D. Stephens
                                                  KIM D. STEPHENS
17

18

19

20

21

22

23


     DECLARATION OF KIM D. STEPHENS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 3                                                  Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
               Case 2:19-cv-01116-TSZ Document 16 Filed 08/20/19 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on August 20, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

              DATED at Seattle, Washington, this 20th day of August, 2019.
 6

 7
                                                    s/ Kim D. Stephens
                                                    Kim D. Stephens
 8   6639/001/540902.1

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     DECLARATION OF KIM D. STEPHENS IN SUPPORT OF
     PLAINTIFF'S MOTION TO APPOINT INTERIM CO-LEAD COUNSEL                  TOUSLEY BRAIN STEPHENS PLLC
                                                                             1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 4                                                    Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
